Kane, J. P.,
dissents and votes to reverse in the following memorandum. Kane J. (dissenting). I am unable to conclude that petitioner’s husband is not "either directly or indirectly interested in the * * * sale of alcoholic beverages” (Alcoholic Beverage Control Law, § 128), under the facts of this case. Furthermore, the authorities cited by the majority as support for their position are, in my view, clearly distinguishable. Accordingly, since there is a rational basis for the determination of respondent, I would reverse (Matter of Howard v Wyman, 28 NY2d 434).